Citation Nr: 1016288	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  03-11 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1986 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, granted service connection for 
migraine headaches with an evaluation of 30 percent effective 
June 15, 2001.

This appeal was previously before the Board and the Board 
remanded the claim in March 2006 for additional development.  
The case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

The Veteran's migraine headaches are manifested by very 
frequent attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for 
migraine headaches have been more nearly approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in April 2001 and February 2007 letters, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
case was last adjudicated in February 2009.

In any event, the appeal arises from the initial award of 
service connection.  In Dingess, the Court held that in cases 
in which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The Board notes that the Veteran's representative, in the 
Informal Hearing Presentations dated in October 2005 and 
April 2010, requested that an evaluation of 50 percent be 
assigned for the Veteran's migraine headaches.  In light of 
the fully favorable determination in this regard, no further 
discussion of VCAA compliance is needed.


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's migraine headaches are evaluated as 30 percent 
disabling under Diagnostic Code 8100, effective from June 15, 
2001.  Under this Code, migraines with very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  Migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months are rated as 30 percent disabling.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2009).

The Board notes that the Veteran retired from active service 
on temporary disability for headaches.  The service 
department noted that the disability was 50 percent disabling 
under Diagnostic Code 8100.

The Veteran was afforded a VA examination for neurological 
disorders in May 2001.  He reported that since June 1997, 
when he underwent surgical removal of a disk at T7-8 with 
attempted fusion, he had experienced frequent migraine 
headaches two to three times weekly.  He indicated that the 
migraine headaches often began unilaterally without warning 
and involved the entire cranium.  He said that they were 
severe and may be exacerbated by bright lights or loud noise 
or triggered by the same.  He also stated that they may be 
triggered by insufficient rest.  He was taking several 
medications, which provided partial relief of his headaches.  
He had also had occipital nerve blocks.  After a physical 
examination, the assessment included history of common 
migraine headaches, incapacitating due to frequency.    

VA and private treatment records reveal that throughout the 
course of this appeal, the Veteran has experienced frequent 
and sometimes severe migraine headaches.  He has undergone 
various treatments for them, including steroid injections, 
nerve blocks, acupuncture, biofeedback, neuromuscular 
massage, physical therapy, and chiropractic procedures, in 
addition to taking several medications. 

In October 2008, the Veteran was again examined by VA with 
regards to his migraine headaches.  He reported that the 
headaches occur daily and come and go throughout the day, 
varying in intensity.  They will last anywhere from several 
hours to three or four days.  He said that his last severe 
headache caused him to drain blood from his left ear and have 
severe pain behind his left eye.  That particular headache 
lasted for seven days.  He was taking several medications, 
which provided partial relief.  The identifiable triggers 
were bright light, loud noises, being startled and strong 
smells.  The headaches were normally a throbbing sensation 
near the right temporal region.  The Veteran endorsed nausea 
and vomiting, photophobia, and phonophobia, and said that 
they usually occur early in the morning.  The Veteran 
reported that since his discharge in 2001, the headaches have 
stayed relatively about the same.  It was noted that he has 
not worked secondary to his Brown-Sequard syndrome and his 
migraines.  He last worked full-time on computers.  Reading 
and working at computer screens caused him to have headaches.  
He stated that when he worked, he missed approximately 20 
hours per week solely because of his headaches.  After a 
physical examination, the examiner's impression was that the 
Veteran had migraines secondary to diskectomy.    

Upon review of the record, the Board finds that the evidence 
supports a finding that the Veteran's symptomatology more 
nearly approximates a rating of 50 percent.  38 C.F.R. § 4.7.  
During the May 2001 VA examination, the Veteran  reported 
that he had experienced migraine headaches two to three times 
per week which were severe and may be exacerbated or 
triggered by bright lights or loud noise.  The examiner 
described the Veteran's migraine headaches as incapacitating 
due to frequency.  Since that time, the Veteran has 
experienced frequent migraine headaches for which he has 
undergone numerous treatments.  

During the October 2008 VA examination, the Veteran reported 
that the migraine headaches occur daily and they will last 
anywhere from several hours to three or four days.  He 
endorsed nausea and vomiting, photophobia, and phonophobia, 
and said that since his discharge in 2001, the headaches have 
stayed about the same.  The Veteran said that he last worked 
full-time on computers, but that when he worked he missed 
approximately 20 hours per week solely because of his 
headaches.  Giving the Veteran the benefit of the doubt, the 
Board finds that the evidence dating since 2001 reflects 
migraines with very frequent attacks productive of severe 
economic inadaptability.  In short, his disability more 
nearly approximates the criteria for a 50 percent evaluation.  

The Board has considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology, to include severe economic 
inadaptability; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.  


ORDER

Entitlement to an initial evaluation of 50 percent for 
migraine headaches is granted from June 15, 2001, subject to 
the governing law and regulations pertaining to the payment 
of monetary benefits.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


